DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment on Claim Line Numbers
Please note that any mention of line numbers of a claim in this office action refers to the claim as it appears in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced below.

Comments and Response to Applicant’s Arguments
This office action is in response to Applicant’s amendment of November 3, 2022, which amendment has been ENTERED.
It is noted that claims 5 and 13 stand CANCELLED.
The replacement drawing set of November 3, 2022 is hereby APPROVED.
The drawings of the replacement of November 3, 2022 are hereby accepted as FORMAL.
The objection to the drawings as set forth in the office action of August 8, 2022 has been overcome by the approved, replacement drawing set of November 3, 2022.
On page 11 of the office action of August 8, 2022 at section 12, line 1, due to a typographical error, “12” should read, “17,” as evidenced by the first full paragraph on page 13 of the office action, and, further as evidenced by Applicant’s amendment to claim 17 and remarks, showing that the intended form of the rejection was understood by Applicant.
The rejection of claims 1-16 under 35 USC 112(b) as set forth in the office action of August 8, 2022 has been overcome by the amendment of November 3, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
The outstanding rejection of claims 9 and 17 under 35 USC 102(a)(1) over Wang et al (‘367) (please see section 8 above) have been overcome by the amendment of November 3, 2022 and by the remarks with the amendment, which remarks are taken as being persuasive.
The rejection of claims 1-4, 7-8, 11-12, 15-16, 18-20, and 23-24 under 35 USC 103 as set forth in the office action of August 8, 2022 have been overcome by the amendment of November 3, 2022 and by the remarks with the amendment, which remarks are taken as being persuasive.
Applicant’s remark concerning claim 17 in the first full paragraph on page 9 of the amendment of November 3, 2022 does not account for the indication on page 13 of the office action at section 13, which makes an indication as to incorporating all of dependent claim 21 into claim 17 to arrive at allowable subject matter, not merely a part of claim 21.  As such, the remarks with respect to claim 17 in the amendment do not comply with 37 CFR 1.111(b), particularly, “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  Specific distinctions were not pointed out regarding claim 17 since Applicant’s remarks did not point out the specific distinctions of writing only a part of claim 21 into claim 17.
Please see the new rejections below that were necessitated by the amendment of August 8, 2022.

Rejections Necessitated by the Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 3-4 of independent claim 1 as newly-amended are indefinite and unclear in context in that it is not clear if or how the recited “first port” is further limited by the phrase, “to receive a signal pulse, wherein the signal pulse represents a time of measurement according to a first time domain of the received sensor measurement data.”  What about the “first port” in claim 1 provides that it receive a certain type of “sensor measurement data”?
Similarly, lines 5-7 of independent claim 1 as newly-amended are indefinite and unclear in context in that it is not clear if or how the recited “second port”  is further limited by the phrase, “to receive a signal pulse wherein the signal pulse represents a time of measurement according to a first time domain of the received sensor measurement data.”  What about the “second port” in claim 1 provides that it receive a certain type of “signal pulse” as described in the claim?
Each of dependent claims 2-4 and 6-8 is unclear, at least, in that it depends from unclear, independent claim 1.

Potentially-Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Allowable Claims
Claims 9-12 and 14-24 are allowable over the prior art of record due to the amendment of November 3, 2022 and due to the remarks with that amendment, and for the reasons indicated in sections 10 and 11 above.

Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648